Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 1 of 14 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA

 BRENDA DRAKE, individually and                 )
 on behalf others similarly situated,           )
                                                )
         Plaintiff,                             )    CASE NO. 1:19-cv-1189
                                                )
 v.                                             )    CLASS ACTION
                                                )
 COMENITY BANK,                                 )    JURY TRIAL DEMANDED
                                                )
         Defendant.                             )


                               CLASS ACTION COMPLAINT


       Plaintiff, Brenda Drake, individually and on behalf of others similarly situated, alleges on

personal knowledge, investigation of her counsel, and on information and belief as follows:

                                    NATURE OF ACTION

       1.     This case involves activities conducted by Defendant Comenity Bank (“Comenity”

or “Defendant”) in contacting individuals believed to be its debtors through use of automated calls

and prerecorded messages in violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227 et seq., and the Federal Communications Commission (“FCC” or “Commission”) rules

promulgated thereunder, 47 C.F.R. § 64.1200 (hereinafter referred to as the “TCPA”).

       2.      Defendant has violated the TCPA by making calls to Plaintiff and Class Members

using an “automatic telephone dialing system” and/or an “artificial or prerecorded voice” as

described in 47 U.S.C. § 227(b)(1), without Plaintiff’s and Class Members’ prior express consent

within the meaning of the TCPA.
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 2 of 14 PageID #: 2



       3.       Plaintiff therefore brings this action for injunctive relief and statutory damages to

hold Defendant accountable for its illegal activities in utilizing automatically dialed calls to solicit

payment from individuals it presumably (but wrongfully) believed to be debtors.

                                 JURISDICTION AND VENUE

       4.      This matter in controversy exceeds $5,000,000, as each member of the proposed

Class of thousands is entitled to up to $1,500.00 in statutory damages for each call that has

violated the TCPA. Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. §

1332(d)(2). Further, Plaintiff alleges a national class, which will result in at least one Class

member belonging to a different State. Therefore, both elements of diversity jurisdiction under

the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

       5.      This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      This Court has personal jurisdiction over Defendant because portions of the

conduct at issue in this case occurred, among other locations, in Indiana, and because

Defendant’s contacts with this district are sufficient to subject it to personal jurisdiction in this

District. In particular, Plaintiff received the calls at issue from Defendant in this District.

       7.      Venue is proper because a substantial portion of the events complained of occurred

in this District. Namely, Plaintiff received the calls at issue from Defendant in this District.

                                              PARTIES

       8.      Plaintiff Brenda Drake is, and at all times mentioned herein was, an individual

citizen of the State of Indiana residing in the City of Fishers.

       9.      Defendant Comenity is a Delaware State FDIC-insured bank with its principal

place of business in Columbus, Ohio.




                                                   2
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 3 of 14 PageID #: 3



                        THE TELEPHONE CONSUMER PROTECTION
                            ACT OF 1991 (TCPA), 47 U.S.C. § 227

        10.      In 1991, Congress enacted the TCPA1 in response to a growing number of

consumer complaints regarding certain telemarketing practices.

        11.      The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers” and artificial or prerecorded messages. Specifically, the plain language

of section 227(b)(1)(A)(iii) prohibits the use of autodialers or prerecorded messages to make any

call to a wireless number in the absence of an emergency or the prior express consent of the called

party. The TCPA defines an “automatic telephone dialing system” as “equipment which has the

capacity—(A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.”2

        12.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (emphasis supplied).3




1
  Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991), codified at 47
U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of 1934, 47 U.S.C. § 201
et seq.
2
  47 U.S.C. § 227(b)(1)(A)(iii).
3
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see also In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of
autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).


                                                       3
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 4 of 14 PageID #: 4



       13.     According to findings by the FCC, the agency Congress vested with authority to

issue regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.4

       14.     The 2003 FCC order defined a predictive dialer as “an automated dialing system

that uses a complex set of algorithms to automatically dial consumers’ telephone numbers in a

manner that ‘predicts’ the time when a consumer will answer the phone and a telemarketer will be

available to take the call.”5 The FCC concluded that “[t]he basic function of such equipment . . .

[is] the capacity to dial numbers without human intervention.”6 A 2008 Declaratory Ruling

“affirm[ed] that a predictive dialer constitutes an automatic telephone dialing system and is subject

to the TCPA’s restrictions on the use of autodialers.”7 And in yet another order issued in 2012, the

FCC again reiterated that the TCPA’s definition of an ATDS “covers any equipment that has the

specified capacity to generate numbers and dial them without human intervention regardless of

whether the numbers called are randomly or sequentially generated or come from calling lists.”8




4
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No.
02-278, Report and Order, 18 FCC Rcd 14014 (2003).
5
  Id. at 14,143 n. 31.
6
  Id. at 14,092.
7
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991
(“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43 Communications Reg. (P&F)
877, 2008 WL 65485 (F.C.C.) (2008).
8
  In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd.
15391, 15399 (2012).


                                                  4
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 5 of 14 PageID #: 5



        15.     Further, courts have long held that a “called party” under the TCPA is the recipient

of the call, not the party the caller was intending to reach.9

        16.     On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

that autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf of

a creditor) are permitted only if the calls are made with the “prior express consent” of the called

party.10 The FCC “emphasize[d] that prior express consent is deemed to be granted only if the

wireless number was provided by the consumer to the creditor, and that such number was provided

during the transaction that resulted in the debt owed.”11

        17.     A single call using both a prerecorded voice and an autodialer constitutes two

violations of the TCPA, even if both violations arose from the same call. See Lary v. Trinity

Physician Fin. & Ins. Servs., 780 F.3d 1101 (11th Cir. 2015).

        18.     Under the TCPA and pursuant to the FCC’s January 2008 Declaratory Ruling,

the burden is on Defendant to demonstrate that Plaintiff provided it with prior express consent

within the meaning of the statute. 12

                                   FACTUAL ALLEGATIONS

        19.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

        20.     Beginning in or around May of 2018, Plaintiff began receiving numerous

autodialed calls on her cellular telephone ((XXX) XXX-6386) from Defendant.




9
  See, e.g., Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014); Soppet v. Enhanced
Recovery Co., LLC, 679 F.3d 637, 638-39 (7th Cir. 2012).
10
   2008 FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).
11
   Id.
12
   See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

                                                   5
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 6 of 14 PageID #: 6



       21.     When Plaintiff did not pick up the phone, Defendant left a message on her

voicemail informing Plaintiff that Defendant was calling in regard to an account owned by

someone other than, and unknown to, Plaintiff.

       22.     There was at least one number that appeared in Plaintiff’s caller ID for these

calls: 855-334-4198.

       23.     This number is associated with Defendant.

       24.     For example, when this number is called, an automatic recording will answer,

“Thank you for calling Comenity.”

       25.     Plaintiff believes Defendant called her cellular telephone number on more than

thirty (30) separate occasions between May 2018 and February 2019.

       26.     Comenity’s calls were not intended for Plaintiff. Rather, Comenity placed its

calls in an effort to reach someone other than, and unknown to, Plaintiff named “Brittany

Valentine”.

       27.     Plaintiff answered some of the calls and each time informed Defendant that she

was not “Brittany Valentine” and that Defendant should stop calling.

       28.     Moreover, some of the calls contained prerecorded messages in which a message

played stating that Comenity was calling in regards to a delinquent account purportedly owned

by Ms. Valentine.

       29.     In receiving unwanted and unsolicited calls on her cellular telephone, Plaintiff

suffered concrete harm in the form of lost time spent fielding the unwanted calls and attempting

to get Defendant to stop the calls, loss of use of her cellular telephone as the calls came in, and

the invasion of privacy and intrusion upon her seclusion.




                                                6
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 7 of 14 PageID #: 7



       30.    Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including Defendant’s use of an artificial or

prerecorded voice, telephone contact made by Comenity to Plaintiff on her cellular telephone

occurred via an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1).

       31.    Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including Defendant’s use of an artificial or

prerecorded voice, Comenity placed its calls to Plaintiff’s cellular telephone number by using

(i) an automated dialing system that uses a complex set of algorithms to automatically dial

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a person will be available to take the call, or (ii) equipment that dials

numbers and, when certain computer software is attached, also assists persons in predicting

when a sales agent will be available to take calls, or (iii) hardware, that when paired with

certain software, has the capacity to store or produce numbers and dial those numbers at

random, in sequential order, or from a database of numbers, or (iv) hardware, software, or

equipment that the FCC characterizes as a predictive dialer through the following, and any

related, reports and orders, and declaratory rulings: In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 17 FCC Rcd 17459, 17474

(September 18, 2002); In the Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 18 FCC Rcd 14014, 14092-93 (July 3, 2003); In the Matter

of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 23

FCC Rcd 559, 566 (Jan. 4, 2008).

       32.    Telephone contact made by Comenity to Plaintiff on her cellular telephone

utilized an artificial or prerecorded voice as defined by 47 U.S.C. § 227(a)(1). To be sure,



                                              7
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 8 of 14 PageID #: 8



when Defendant left a message on Defendant’s voicemail, it was a prerecorded message

informing Plaintiff the call was in regards to an account owned by someone other than, and

unknown to, Plaintiff.

       33.     The telephone number on which Comenity contacted Plaintiff was assigned to a

cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       34.     Plaintiff did not provide her “prior express consent” allowing Comenity to place

telephone calls to Plaintiff’s cellular phone utilizing an “automatic telephone dialing system”

and/or an artificial or prerecorded voice within the meaning of 47 U.S.C. § 227(b)(1)(A).

       35.     Indeed, Plaintiff is not a customer and/or debtor of Comenity.

       36.     In fact, Comenity’s representative asked for someone other than Plaintiff—a

person whom Plaintiff did not know and with whom Plaintiff had no connection whatsoever.

       37.     Plaintiff is not, nor was at the time of the calls in question, one of Defendant’s

customers.

       38.     Plaintiff does not have, nor did have at the time of the calls in question, a

business relationship with Defendant.

       39.     The telephone calls made to Plaintiff’s cellular telephone by Defendant were

not “for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).

       40.     The telephone calls to Plaintiff’s cellular telephone made by Defendant, which

utilized an “automatic telephone dialing system” for non-emergency purposes and in the

absence of Plaintiff’s prior express consent, violated 47 U.S.C. § 227(b)(1)(A).

                               CLASS ACTION ALLEGATIONS

       41.     Plaintiff brings this action on behalf of herself and on behalf of all other persons

similarly situated (“the Class”).



                                                8
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 9 of 14 PageID #: 9



        42.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

        All persons and entities throughout the United States (1) to whom Comenity Bank
        placed, or caused to be placed, a call directed to a number assigned to a cellular
        telephone service, but not assigned to the intended recipient of Comenity Bank’s
        calls, (3) by using an automatic telephone dialing system or an artificial or
        prerecorded voice, (4) from four years prior to the date of this complaint through
        and including the date of class certification.

Collectively, all these persons will be referred to as “Class members.” Plaintiff represents, and is

a member of, the Class. Excluded from the Class are Defendant and any entities in which

Defendant has a controlling interest, Defendant’s agents and employees, any Judge to whom this

action is assigned, and any member of such Judge’s staff and immediate family.

        43.     Upon information and belief, the members of the Class are so numerous that joinder

of all of them is impracticable.

        44.     Plaintiff does not know the exact number of members in the Class, but on

information and belief, the number of Class members at minimum is in the thousands.

        45.     The members of the class are ascertainable because the Class is defined by

reference to objective criteria.

        46.     In addition, the members of the Class are identifiable in that, upon information and

belief, their cellular telephone numbers, names and addresses can be identified in business records

maintained by Defendant and by third parties.

        47.     Plaintiff’s claims, and the claims of the members of the Class, originate from the

same conduct, practice and procedure on the part of Defendant.

        48.     Plaintiff’s claims are based on the same theories as are the claims of the members

of the Class.

        49.     Plaintiff suffered the same injuries as the members of the Class.

                                                 9
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 10 of 14 PageID #: 10



         50.     Plaintiff and all members of the Class have been harmed by the acts of Defendant,

 including, but not limited to, the invasion of their privacy, annoyance, waste of time, depletion of

 their cellular phone battery, and the intrusion on their cellular telephone that occupied it from

 receiving legitimate communications.

         51.     This Class Action Complaint seeks injunctive relief and money damages.

         52.     The joinder of all Class members is impracticable due to the size and relatively

 modest value of each individual claim. The disposition of claims in a class action will provide

 substantial benefit to the parties and the judicial economy of the Court in avoiding a multiplicity

 of identical suits.

         53.     There are well defined, nearly identical, questions of law and fact affecting all Class

 members. The questions of law and fact involving the Class claims predominate over questions

 which may affect individual Class members. Those common questions of law and fact include, but

 are not limited to, the following:

         a.      Whether non-emergency calls made to Plaintiff and Class members’ cellular

                 telephones used an automatic telephone dialing system and/or an artificial or

                 prerecorded voice;

         b.      Whether such calls were made by Defendant;

         c.      Whether Defendant can meet its burden of showing it obtained prior express

                 consent (i.e., consent that is clearly and unmistakably stated) to make such calls to

                 wrong or reassigned telephone numbers;

         d.      Whether Defendant’s conduct was knowing and/or willful;

         e.      Whether Defendant is liable for damages, and the amount of such damages; and

         f.      Whether Defendant should be enjoined from engaging in such conduct in the future.



                                                   10
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 11 of 14 PageID #: 11



         54.     As a person who received numerous and repeated telephone calls using an

 automatic telephone dialing system and/or an artificial or prerecorded voice, without her prior

 express consent within the meaning of the TCPA, Plaintiff asserts claims that are typical of each

 Class member.

         55.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

 and has no interests which are antagonistic to any member of the Class.

         56.     Plaintiff has retained counsel experienced in handling class action claims involving

 violations of federal and state consumer protection statutes, including claims under the TCPA.

         57.     A class action is the superior method for the fair and efficient adjudication of this

 controversy.

         58.     Class wide relief is essential to compel Defendant to comply with the TCPA. The

 interest of Class members in individually controlling the prosecution of separate claims against

 Defendant is small because the statutory damages in an individual action for the violation of the

 TCPA are relatively small.

         59.     Management of these claims is likely to present significantly fewer difficulties than

 are presented in many class actions because the calls at issue are all automated and the Class

 members did not provide prior express consent, as required under the statute, to authorize such

 calls to their cellular telephones.

         60.     Defendant has acted on grounds applicable to the Class, thereby making final

 injunctive relief and corresponding declaratory relief with respect to the Class as a whole

 appropriate.

         61.     Moreover, on information and belief, the TCPA violations complained of herein

 are substantially likely to continue in the future if an injunction is not entered.



                                                   11
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 12 of 14 PageID #: 12



                                       CAUSES OF ACTION

                                          FIRST COUNT

                STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER
                       PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

        62.      Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1-61.

        63.      Section 227(b)(1)(A)(iii) of the TCPA sets forth restrictions on the use of

 automated telephone equipment, and provides in pertinent part:

        It shall be unlawful for any person within the United States, or any person outside
        the United States if the recipient is within the United States—

        (A)      to make any call (other than a call made for emergency purposes or made
                 with the prior express consent of the called party) using any automatic
                 telephone dialing system or an artificial or prerecorded voice—

                                                *****

        (iii)    to any telephone number assigned to a paging service, cellular telephone
                 service, specialized mobile radio service, or other radio common carrier
                 service, or any service for which the called party is charged for the call,
                 unless such call is made solely to collect a debt owed to or guaranteed by
                 the United States[.]

        64.      The foregoing acts and omissions of Defendant constitute numerous and multiple

 violations of the TCPA, including but not limited to each of the above-cited provisions of 47 U.S.C.

 § 227 et seq.

        65.      As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and Class

 members are entitled to an award of $500.00 in statutory damages for each and every violation of

 the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        66.      Plaintiff and Class members are also entitled to and do seek injunctive relief

 prohibiting Defendant’s violation of the TCPA in the future.



                                                  12
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 13 of 14 PageID #: 13



                                           TRIAL BY JURY
         67.     Plaintiff is entitled to, and demands, a trial by jury.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

 members the following relief against Defendant:

         A.      Injunctive relief prohibiting such violations of the TCPA by Defendant in the

 future; including enjoining Comenity from continuing to place calls to Plaintiff’s cellular

 telephone number, and from continuing to place calls to the cellular telephone numbers of

 members of the proposed Class without prior express consent;

         B.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

 herself and each Class member $500.00 in statutory damages for each and every violation of the

 TCPA;

         C.      An award of attorneys’ fees and costs to counsel for Plaintiff and the Class pursuant

 to Rule 23 of the Federal Rules of Civil Procedure;

         D.      An order certifying this action to be a proper class action pursuant to Federal Rule

 of Civil Procedure 23, establishing an appropriate Class and any Subclass(es) the Court deems

 appropriate, finding that Plaintiff is a proper representative of the Class and any Subclass(es), and

 appointing the lawyers and law firms representing Plaintiff as counsel for the Class and any

 Subclass(es);

         E.      Such other relief as the Court deems just and proper.




                                                    13
Case 1:19-cv-01189-JMS-MPB Document 1 Filed 03/25/19 Page 14 of 14 PageID #: 14



  Dated: March 25, 2019                    Respectfully submitted,

                                           BRENDA DRAKE

                                           /s/ Gary M. Klinger_____________
                                           Gary M. Klinger
                                           KOZONIS & KLINGER, LTD.
                                           4849 N. Milwaukee Ave., Ste. 300
                                           Chicago, Illinois 60630
                                           Phone: 312.283.3814
                                           Fax: 773.496.8617
                                           gklinger@kozonislaw.com

                                           Attorneys for Plaintiff and
                                           the Proposed Class




                                      14
